* Rehearing denied January 30, 1933.
The plaintiff brings this suit on his own behalf and on behalf of his minor daughter for damages for physical injuries resulting from an automobile accident. Defendant has admitted liability, and the only question for determination is the quantum. Plaintiff's injuries consisted of a cut in the left ear, in which two stiches were taken, and some bruises over his ear, upon his back and left leg. He incurred a doctor bill of $40. Plaintiff's daughter, who was about sixteen years of age at the time of the accident, suffered a cut under the left eye, on the right and left legs, and another above the right eye. The cuts, which had healed at the time of the trial, left scars which, in the case of the cut on her face, amount to a disfiguration. The judge a quo awarded the father $300 and the daughter $1,000.
After a careful study of the record, we do not feel that we should alter the award.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.
HIGGINS, J., took no part.